Citation Nr: 0033400	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  92-22 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney





WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served of active duty from June 1957 to June 
1977.  He died on May [redacted], 1990; the appellant is his 
surviving spouse.  

This appeal initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 decision by the RO.  

In July 1994 and January 1996 the Board of Veterans' Appeals 
(Board) remanded the case for development of the record.  

In December 1997, the Board denied service connection for the 
cause of the veteran's death.  The appellant appealed to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the "Court").

In a December 1998 Order, the Court granted a Joint Motion, 
vacating the Board's decision and remanding for additional 
development of the record.  

In July 1999, the Board remanded the case for requested 
development in compliance with the Court's order.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran died on May [redacted], 1990 as the overwhelming 
result of a cardiorespiratory arrest due to an acute anterior 
septal myocardial infarction; at the time of his death, 
service connection was in effect for bronchitis with 
emphysema.  

3.  The veteran's death is not shown to have been caused or 
precipitated by heart disease that developed in service.  

4.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the veteran's demise.  



CONCLUSION OF LAW

The veteran's death was caused by a heart disability that was 
not due to disease or injury which was incurred in or 
aggravated by the veteran's period of active service: nor may 
the fatal heart disease be presumed to have been incurred in 
service; nor did a service-connected disability cause or 
contribute materially or substantially in causing the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 1310, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The service medical records, during the earlier part of the 
veteran's military career, are negative for any evidence of 
heart disease.  In January 1970, his blood pressure was 
150/90; in March 1971, it was 140/74; in November 1972, it 
was 144/86; and in June 1975, it was 140/70.  At his 
retirement examination, his blood pressure was 138/72, and 
the electrocardiogram was within normal limits.  

At a VA examination in March 1978, the veteran's blood 
pressure was 130/80, and there was no reference to heart 
disease or hypertension.  

Private medical reports dated from 1982 to 1990 show that the 
veteran was seen for various complaints.  In 1983, his blood 
pressure was 118/80, and a chest x-ray study was within 
normal limits.  In 1984, his blood pressure was 140/90, and a 
recheck showed a reading of 150/96.  The veteran was treated 
in March 1986 for bronchitis.  He was treated for probable 
allergic rhinitis and a history of chronic obstructive 
pulmonary disease (COPD), possible low grade exacerbation in 
February 1987.  In August 1989, the veteran was seen for 
complaints of occasional shortness of breath with a pertinent 
diagnosis of probable mild COPD.  In May 1990, his blood 
pressure was 140/100, and he was having exertional shortness 
of breath.  It was noted that there was some concern about 
angina.  The electrocardiogram showed findings of nonspecific 
changes.  The relevant diagnosis was that of hypertension.  

On May [redacted], 1990, the veteran complained of chest pain to his 
wife and collapsed with no spontaneous pulse or respiration.  
The estimated time of cardiopulmonary arrest was three to 
four minutes, and the onset of advanced life support was 
seven to eight minutes.  He arrived at the emergency room 
where further efforts at resuscitation were unsuccessful.  

The death certificate lists the cause of death as cardio-
respiratory arrest due to or as a consequence of "? cardiac 
arrest vs. pulmonary emoblus."

The Autopsy Protocol, however, showed no evidence of 
pulmonary emboli.  The coronary vessels showed evidence of a 
recent thrombus.  The left anterior descending artery was 
occluded, and there was slight eccentric stenosis of the 
right coronary and left circumflex artery.  The aorta showed 
minimal atherosclerosis.  The cause of death was an acute 
anterior septal myocardial infarction with evidence of a 
recent left anterior descending artery thrombosis.  

In a February 1991 letter, the veteran's treating physician, 
Kenneth R. Simpson, Jr., M.D., stated that the veteran had 
expired unexpectedly.  It was noted that the veteran had been 
evaluated for potential cardiac dysfunction, that a recent 
electrocardiogram had shown equivocal findings of coronary 
artery disease and that a stress test had also shown 
equivocal findings of coronary artery disease.  Dr. Simpson 
noted that the veteran's wife had indicated that, prior to 
his demise, he had complained of some difficulty breathing 
without any evidence of chest pain.  

Dr. Simpson stated that, for some time, the veteran had had a 
history of respiratory dysfunction mostly manifested by 
bronchospasm and occasional shortness of breath which 
responded to bronchodilatation and added that the autopsy 
showed evidence of some very focal atherosclerotic coronary 
artery disease.  It was interesting, according to the 
physician, that the veteran had shown only evidence of very 
slight right coronary artery and left circumflex coronary 
artery disease.  Reportedly, a thrombus of the proximal left 
anterior descending artery was noted, but there was no 
comment with regard to "left main disease."  

Dr. Simpson stated that he had spoken to the pathologist who 
had performed the autopsy and indicated that the lesion was 
perhaps 70 to 75 percent of the proximal left descending 
artery.  He noted that, in his experience, it would not have 
been expected that a sudden coronary artery thrombosis would 
occur in a lesion of that magnitude without some 
precipitating cause, such as cardiac arrhythmia induced by 
the underlying respiratory dysfunction.  This opinion was 
supported by the fact that the veteran had recently had an 
exercise stress test which would, if the lesion in question 
was more problematic, have resulted in a more positive test.  

Dr. Simpson suggested that the veteran had had a primary 
respiratory dysfunction, leading to hypoxia and then to an 
arrhythmia which subsequently led to the acute thrombosis in 
a comprised, but not critical coronary lesion of the left 
anterior descending artery.  

At an April 1993 hearing before a Veterans Law Judge, the 
appellant testified that the veteran's lung condition had 
become progressively worse and that, about twice a year, he 
had had episodes of major congestion, requiring medication.  
She stated that the veteran was very physically fit and 
played golf three times a week, exercised on a rowing machine 
and tended to an acre of property.  She noted that, the night 
before he died, the veteran had had a violent episode of 
coughing.  

In a December 1994 statement, a Chief of Cardiology at a VA 
facility stated that he had reviewed the veteran's medical 
records with particular emphasis on the events leading to his 
death.  The records showed that he had a history of chronic 
obstructive pulmonary disease with recurrent bronchitis.  He 
had had intermittent chest pain in 1989 and again in 1990, 
and a stress test demonstrated evidence of ischemia.  This 
was interpreted to be "equivocal" findings of heart disease 
because of the inability to attain a maximal heart rate.  On 
May [redacted], 1990, the veteran complained to his wife 
of chest pain, and he collapsed with no spontaneous pulse or 
respiration.  

The necropsy examination of the cardiovascular system 
demonstrated insignificant atherosclerotic lesions of the 
right and left circumflex arteries.  There was, however, a 
thrombus of the proximal left anterior descending artery.  
There was a 75 percent occlusion of the artery with evidence 
of hemorrhage.  The artery had total occlusion from plaque 
rupture, hemorrhage and thrombus.  The left ventricle 
demonstrated hypertrophy and showed histologic changes 
consistent with a recent myocardial infarction.  No old 
myocardial infarctions or scarring was noted.  

The cardiologist noted that the clinical presentation of 
sudden collapse following the onset of chest pain associated 
with ventricular fibrillation observed on rhythm strip were 
typical findings consistent with sudden cardiac death.  He 
stated that his opinion was further supported by the findings 
of total occlusion of the left anterior descending coronary 
artery, a major vessel supplying the anteroseptal myocardial 
segments.  He stated that the sudden reduction in the 
coronary blood flow to the myocardial segments by the complex 
pathophysiologic process related to the acute coronary 
syndrome resulted in peri-infarct ventricular fibrillation 
and sudden cardiac death.  He referred to recent studies on 
the pathophysiology of acute coronary syndrome which 
suggested that a rupture of the coronary plaques with 
associated thrombus was probably the most important mechanism 
underlying the onset of the acute ischemic event.  

The VA cardiologist further stated that the risk of plaque 
rupture might depend more on plaque composition than on 
plaque size.  Thus, he noted, this case illustrated a fairly 
typical sequence of events of acute coronary syndrome and 
sudden cardiac death due to atherosclerotic coronary artery 
disease with "vulnerable" plaque.  He opined that the 
extent to which COPD played a role in the inability of the 
paramedic to successfully resuscitate the veteran could not 
be determined from the available information.  

In a December 1994 letter, a Chief, Medical Service, of a VA 
facility, stated that he had read the record and agreed with 
the conclusion reached by the Chief of Cardiology.  

In a March 1996 statement, a Chief of a Pulmonary Section of 
a VA facility stated he had reviewed the circumstances 
surrounding the veteran's death.  The physician identified 
the three pertinent questions.  The first involved the 
severity of the veteran's underlying respiratory illness.  
The second was whether the respiratory illness in any way 
precipitated the immediate cause of death or whether it 
contributed to it.  The third involved the extent to which 
COPD played a role in the ability of the paramedics to 
perform successful resuscitation.  

The pulmonary specialist thoroughly reviewed the veteran's 
medical history.  He concluded that all of these findings 
were completely consistent with an acute myocardial 
infarction as the cause of death.  He noted that coronary 
occlusion occurred not just by plaques or atheromata, but 
also by hemorrhage into the plaques and by clotting around 
them.  He stated that a diagnosis of severe COPD, which he 
noted could not be substantiated in the veteran, would not 
predispose him to forming clots in his coronary arteries.  He 
noted that this was "part and parcel" of ischemic coronary 
disease in a patient with multiple risk factors.  Indeed, he 
stated that it was not an unexpected finding for someone with 
an out of hospital arrest from an acute myocardial infarction 
accompanied by ventricular fibrillation to be unresponsive to 
resuscitative efforts.  He noted that the longer the time of 
ischemia and loss of circulation systematically, the less 
likely a successful resuscitation will occur.  

The pulmonary specialist summarized his responses to the 
three pertinent questions as follows:  

a)  The severity of the veteran's 
respiratory illness in no way predisposed 
the patient to suffer an acute myocardial 
infarction.  b)  His respiratory illness, 
if present, was so mild that it in no way 
could have precipitated or contributed to 
the cause of death which was an acute 
myocardial infarction.  c)  The degree of 
COPD exhibited by the patient did not 
play a role in the inability of the 
paramedics to successfully resuscitate 
this unfortunate, young man.  The above 
are substantiated by his medical history, 
autopsy results, chest x-ray reports and 
the lack of severe symptoms of severe 
COPD.  

Following the Board's July 1999 remand, the RO received an 
opinion from a VA cardiologist.  He reviewed the veteran's 
medical history and opined that the results of the post-
mortem examination were definitive.  Regarding Dr. Simpson's 
statement that perhaps the veteran's sudden coronary artery 
thrombosis was precipitated by a cardiac arrhythmia induced 
by his underlying respiratory dysfunction, the VA 
cardiologist disagreed.  He noted that multiple reports in 
the medical literature indicated that there was little 
correlation between the magnitude of a coronary atheroma and 
its predisposition to become unstable and precipitate acute 
coronary syndromes.  He stated that coronary artery 
thrombosis frequently occurred in lesions of this and lesser 
magnitude without any precipitating cause other than the 
abnormal lesion becoming unstable.  

Regarding Dr. Simpson's opinion that the veteran's recent 
stress test should, if the lesion was more problematic, have 
resulted in a more positive test, the VA cardiologist first 
noted that a complete report of the stress thallium 
examination was not of record.  Thus, there was no record of 
how long the veteran exercised or what heart rate was 
obtained.  Nonetheless, the VA cardiologist noted that the 
stress test results were not normal.  Indeed, the report 
clearly noted that "the possibility of a significant lesion 
in the distribution of the LAD artery [could not] be 
excluded."  The VA cardiologist noted that Dr. Simpson's 
opinion that this could not have been a primary coronary 
event was conjectural and did not negate the definitive 
findings of the post mortem examination.  

Finally, the VA cardiologist addressed Dr. Simpson's 
suggestion that the veteran had a primary respiratory 
dysfunction which led to hypoxia which led to an arrhythmia 
which subsequently led to an acute thrombus in a compromised 
but not critical coronary lesion in the left anterior 
descending artery.  The VA cardiologist described Dr. 
Simpson's suggestion as far-fetched and highly unlikely.  He 
noted that a far more likely sequence of events is that the 
veteran had a significant atheroma of the proximal left 
anterior descending coronary artery as indicated by the post 
mortem examination.  He noted that the atheroma was 
vulnerable as indicated by the mononuclear cell infiltration 
found at the periphery of the plaque on microscopic 
examination.  He opined that the vulnerable plaque became 
unstable "as indicated by the microscopic finding of 
hemorrhage into the wall of the plaque.  The instability of 
this plaque led to the formation of coronary artery thrombus 
with complete occlusion of the vessel, acute myocardial 
infarction, and lethal ventricular fibrillation."  

The VA cardiologist noted that the fact that the coronary 
atherosclerotic involvement was limited was immaterial in the 
case as it only took one coronary atherosclerotic plaque to 
become unstable and result in acute coronary syndrome with 
possible acute myocardial infarction and death.  He opined 
that there was little in the record to support the contention 
that bronchitis with emphysema contributed materially or 
substantially to the veteran's death.  

The VA cardiologist concluded that Dr. Simpson's opinion 
regarding respiratory disease as a precipitating cause or a 
contributory cause of the fatal thrombosis was speculation 
and conjecture and was not supported by the record.  


Analysis

As a preliminary matter, the Board finds that the appellant's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Dr. Simpson has attribute the veteran's death to his service-
connected respiratory disability.  

When an appellant submits a well-grounded claim, VA must 
assist her in developing facts pertinent to the claim.  38 
U.S.C.A. § 5107(a).  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and that no further assistance to the appellant is 
required to comply with 38 U.S.C.A. § 5107(a).  

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310.  A death will be considered to result from a 
service-connected disability when the evidence establishes 
that disability which is causally related to service either 
caused, or contributed substantially or materially to the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The evidence shows that the veteran died on March [redacted], 
1990.  At the time of his death, service connection had been 
established for low back pain with degenerative changes of 
the lumbosacral spine, hemorrhoids, status post traumatic 
amputation of the distal phalanx of the right index finger 
and bronchitis with emphysema.  All service-connected 
disabilities were rated as noncompensably disabling. 

There is no medical evidence suggesting a relationship 
between the development of any heart disability that was a 
precipitation factor in the veteran's fatal myocardial 
infarction and any disease or injury in service.  Indeed, the 
appellant does not contend that there was such a 
relationship.  The appellant relates the veteran's death to 
his service-connected respiratory disease.  

Following a review of the entire evidence of record, it is 
the Board's judgment that the preponderance of the evidence 
is against the appellant's claim of service connection for 
the cause of the veteran's death.  

Although Dr. Simpson has attributed the veteran's death to 
his service-connected respiratory disease, none of the other 
physicians who have evaluated the appellant's claim have done 
so.  Indeed, the two cardiologists and one pulmonary 
specialist specifically ruled out any relationship between 
the veteran's death and his service-connected bronchitis with 
emphysema.  

The Board recognizes that there is a difference of opinion 
among the medical professionals in this case.  The Board, 
however, finds that the opinions of the three VA specialists 
are more persuasive than that of Dr. Simpson.  Most 
persuasive was the most recent VA cardiologist's opinion, 
which pointed out the flaws in Dr. Simpson's opinion.  

The VA opinion, which provided medical rationale in its 
reliance upon medical literature, has clearly addressed and 
disputed Dr. Simpson's reported correlation between the 
magnitude of a coronary atheroma and its predisposition to 
become unstable due to service-connected disability.  Dr. 
Simpson's opinion, on the other hand, was based on his 
"experience," which, although probative is not as 
persuasive as the sound medical rationale provided by the VA 
cardiologist.  

In addition, Dr. Simpson was much more equivocal in his 
opinion than the VA specialists.  He noted that the veteran's 
fatal thrombosis was "perhaps" induced by cardiac 
arrhythmia due to an underlying respiratory condition.  
Further, he noted that he "would submit that consideration" 
be given to a sequence of events in which the veteran's death 
was caused by his respiratory condition.  

In the absence of evidence of a persuasive rationale for Dr. 
Simpson's opinion, and in light of the persuasive opinions of 
the two cardiologists and one pulmonary specialist, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for the cause of the veteran's 
death.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 

